DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the last Office Action mailed on 08/08/2022, Applicant has canceled claims 2 and 14, amended claims 1 and 13. Accordingly, the claims are definite within the meaning of 35 USC § 112(b), thus, 35 USC § 112(b) rejection is withdrawn. Thus, claims 1, 3-13 and 15-25 are currently pending in the subject application.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1, 3-13 and 15-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 7116066 B2).
Re. claims 1 and 13, Lin discloses a motor unit (Fig. 1) comprising:
a power supply (14);
a motor controller, comprising a switch circuit (18) and a control unit (23), wherein the switch circuit comprises a first upper-side switch, a first lower-side switch, a second upper-side switch, and a second lower-side switch (see switches SW1-SW4 in Fig. 2);
a diode (16), coupled to the power supply (14), wherein the power supply provides an input voltage to the motor controller via the diode (see bus 17); and
a capacitor (22), coupled to the diode (16), wherein the control unit is configured to turn on the first upper-side switch and the second lower-side switch and turn off the first lower-side switch and the second upper-side switch (Fig 2 shows that in order for the current to flow in the motor coil 29, the first upper-side switch (SW1) is ON and the second lower-side switch (SW4) is ON while turning off the first lower-side switch and the second upper-side switch, see duplicated figure 2 below), 

    PNG
    media_image1.png
    969
    1309
    media_image1.png
    Greyscale

and when the input voltage is less than a first reference voltage, the control unit is configured to turn off the first upper-side switch, the first lower-side switch, the second upper-side switch, and the second lower-side switch (“When a mains power failure is sensed, such as by measuring a voltage drop across the buss, the switches are all switched to the "off" position and current existing in the motor coil is fed to the buss.” column 2, lines 46-49).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-12 and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Lin (US 7116066 B2).
Re. claims 3-4, 6-8, 15-16 and 18-20, Lin teach wherein the opening all the switches scheme is triggered by a drop in DC bus voltage due to power failure (column 2, lines 46-49.) However, Lin does not teach specific value such as undervoltage lockout voltage. It would be obvious to set a first reference voltage value from the voltage decreasing value as an undervoltage lockout voltage according to particular circuit specification, and to whether or not to trigger the opening all the switches scheme according to the DC bus voltage level with respect to arbitrary value of the undervoltage lockout voltage. Same reasoning apply for setting the second reference voltage as the power-on reset (PoR) voltage. Thus, it guarantees enough voltage to provides a predictable, regulated voltage to the microcontroller during the harvesting of the reverse current scheme taught on Lin which at least to keep the microcontroller powered in the case of abnormality in power source. Since microcontroller use low voltage, the PoR voltage value is lower than the undervoltage lockout voltage value. 
	Re. claims 5 and 17 , Lin teaches wherein the opening all the switches scheme should be repeated (Lin. Column 2, lines 49-52) while the input voltage gets near the first reference voltage. Every time the input voltage drops, the schemes taught in Lin harvests the inverse current to bring the input voltage up. Thus creating rippling of the input DC value around the first reference voltage value.
Re. claims 9-10 and 21-22, Lin teaches the program is processed by microcontroller. It would have been obvious and routines laboratory work to implement it on an integrated circuit chip with memory that can be reset at the worst case scenario such as when the input voltage is less than a second reference voltage, 
Re. claims 11 and 24, Lin teaches the motor unit is applied to single-phase or polyphase configuration (Lin, Fig. 2).
Re. claims 12 and 25, the combination of Tsai and Lin teaches wherein the motor controller is configured to avoid an overvoltage problem (Lin teach that during power failure, the DC voltage decrease while the induced voltage increase causing overvoltage problem, see background).
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846